Exhibit 10.9







DATED
                                                                                  2010







FOUR RIVERS BIOFUELS LIMITED

and

PCF SOLUTIONS LIMITED


                   
        
                                                                                                                                                      
        
      

CONSULTANCY AGREEMENT


        
                                                                                                                                                      
        
      
















Brabners Chaffe Street LLP

55 King Street

Manchester

M2 4LQ

















 




--------------------------------------------------------------------------------






CONTENTS

 

 

 

 

Clause

 

1.

Interpretation

1

2.

Term of Engagement

2

3.

Duties

3

4.

Fees

3

5.

Expenses

4

6.

Other Activities

4

7.

Confidential Information And Company Property

4

8.

Data Protection

4

9.

Liability

5

10.

Termination

5

11.

Obligations Upon Termination

6

12.

Status

6

13.

Notices

6

14.

Entire Agreement and Previous Contracts

7

15.

Variation

7

16.

Counterparts

7

17.

Third Party Rights

7

18.

Governing Law And Jurisdiction

7

 

 

 

 

 

 

Schedule

 

 

 

 

The Schedule

9








 




--------------------------------------------------------------------------------



THIS AGREEMENT is dated the                 day of

2010

BETWEEN:

(1)

FOUR RIVERS BIOFUELS LIMITED incorporated and registered in England and Wales
with company number 06768259 whose registered office is at 3rd Floor, 14 South
Molton Street, London W1K 5QP (Company); and

(2)

PCF SOLUTIONS LIMITED incorporated and registered in England and Wales with
company number 06130827 whose registered office is at Halifax House, Falcon
Court, Westland Way, Stockton on Tees, Teesside TS18 3TS (Consultant Company).

IT IS AGREED THAT:

1.

Interpretation

1.1

The definitions and rules of interpretation in this clause apply in this
agreement (unless the context requires otherwise).

Board:

the board of directors of the Company (including any committee of the board duly
appointed by it);

Business

Opportunities:

any opportunities which the Consultant Company  becomes aware of during the
Engagement which relate to the business of any Group Company or which the Board
reasonably considers might be of benefit to any Group Company;

Capacity:

as agent, consultant, director, employee, owner, partner, shareholder or in any
other capacity;

Commencement

Date:

8 February 2010;

Confidential

Information:

information (whether or not recorded in documentary form, or stored on any
magnetic or optical disk or memory) relating to the business, products, affairs
and finances of any Group Company for the time being confidential to any Group
Company and trade secrets including, without limitation, technical data and
know-how relating to the business of any Group Company or any of its or their
business contacts;

Engagement:

the engagement of the Consultant Company by the Company on the terms of this
agreement;

Group Company:

the Company, its Subsidiaries or Holding Companies from time to time and any
Subsidiary of any Holding Company from time to time;

Invention:

any invention, idea, discovery, development, improvement or innovation made by
the Consultant Company in connection with the provision of the Services, whether
or not patentable or capable of registration, and whether or not recorded in any
medium;








1




--------------------------------------------------------------------------------






Pre-Contractual Statement:

any undertaking, promise, assurance, statement, representation, warranty or
understanding (whether in writing or not) of any person (whether party to this
agreement or not) relating to the Engagement other than as expressly set out in
this agreement;

Quarter:

any period of three consecutive calendar months which shall commence on the
Commencement Date or any date which is the day after the end of the previous
quarter;

Services:

the services described in the Schedule;

Subsidiary and

Holding Company:

in relation to a company mean “subsidiary” and “holding company” as defined in
section 1159 of the Companies Act 2006 and a company shall be treated, for the
purposes only of the membership requirement contained in subsections 1159 (b)
and (c), as a member of another company even if its shares in that other company
are registered in the name of (a) another person (or its nominee), whether by
way of security or in connection with the taking of security, or (b) a nominee;

Termination Date:

the date of termination of this agreement howsoever arising;

Works:

all records, reports, documents, papers, drawings, designs, transparencies,
photos, graphics, logos, typographical arrangements, software programs,
inventions, ideas, discoveries, developments, improvements or innovations and
all materials embodying them in whatever form, including but not limited to hard
copy and electronic form, prepared by the Consultant Company in connection with
the provision of the Services.

1.2

The headings in this agreement are inserted for convenience only and shall not
affect its construction.

1.3

A reference to a particular law is a reference to it as it is in force for the
time being taking account of any amendment, extension, or re-enactment and
includes any subordinate legislation for the time being in force made under it.

1.4

Unless the context otherwise requires, a reference to one gender shall include a
reference to the other genders.

1.5

Unless the context otherwise requires, words in the singular include the plural
and in the plural include the singular.

1.6

The schedules to this agreement form part of (and are incorporated into) this
agreement.

2.

Term Of Engagement

2.1

The Company shall engage the Consultant Company and the Consultant Company shall
make available to the Company the necessary personnel to provide the Services on
the terms of this agreement.





2




--------------------------------------------------------------------------------



2.2

The Engagement shall be deemed to have commenced on the Commencement Date and
shall continue unless and until terminated:

2.2.1

as provided by the terms of this agreement; or

2.2.2

by either party giving to the other not less than three months’ prior written
notice.

3.

Duties

3.1

During the Engagement the Consultant Company shall:

3.1.1

provide the Services with all due care, skill and ability and use its or his
best endeavours to promote the interests of any Group Company;

3.1.2

devote sufficient time in each calendar month to the carry out the Services; and

3.1.3

promptly give to the Board all such information and reports as it may reasonably
require in connection with matters relating to the provision of the Services or
the business of any Group Company.

3.2

Unless it has been specifically authorised to do so by the Company in writing:

3.2.1

the Consultant Company shall not have any authority to incur any expenditure in
the name of or for the account of the Company; or

3.2.2

the Consultant Company shall not hold itself out as having authority to bind the
Company.

3.3

The Consultant Company shall comply with all reasonable standards of safety and
comply with the Company’s health and safety procedures from time to time in
force at the premises where the Services are provided and report to the Company
any unsafe working conditions or practices.

3.4

The Consultant Company undertakes to the Company that during the Engagement it
shall take all reasonable steps to offer (or cause to be offered) to the Company
any Business Opportunities as soon as practicable after the same shall have come
to its or his knowledge and in any event before the same shall have been offered
by the Consultant Company (or caused by the Consultant Company to be offered to)
any other party provided that nothing in this clause shall require the
Consultant Company to disclose any Business Opportunities to the Company if to
do so would result in a breach by the Consultant Company of any obligation of
confidentiality or of any fiduciary duty owed by it or him to any other person,
firm or company.

3.5

The Consultant Company may use another person, firm, company or organisation to
perform any administrative, clerical or secretarial functions which are
reasonably incidental to the provision of the Services provided that the Company
will not be liable to bear the cost of such functions.

4.

Fees

4.1

In consideration of the provision of the Services, the Company shall pay to the
Consultant Company a consultancy fee of £11,000 exclusive of Value Added Tax (if
applicable) per month, such fee to be payable by bank transfer within five (5)
business days of receipt of an invoice prepared in accordance with clause 4.2.
This level of fees will be subject to renegotiation prior to the commencement of
production by the Company.

4.2

The Consultant Company shall, on the last working day of each month during the
Engagement, submit to the Company an invoice which gives details of the Services
which have been provided by the Consultant Company and the amount of the fee
payable (plus VAT, if applicable) for such Services during that month.





3




--------------------------------------------------------------------------------



4.3

The Company shall be entitled to deduct from the fees (and any other sums) due
to the Consultant Company any sums that the Consultant Company may owe to any
Group Company at any time.

5.

Expenses

5.1

The Company shall reimburse (or procure the reimbursement of) all reasonable
expenses properly and necessarily incurred by the Consultant Company in the
course of the Engagement, subject to production of receipts or other appropriate
evidence of payment.

5.2

If any representative of the Consultant Company is required to travel abroad in
connection with the provision of the Services, the Consultant Company shall be
responsible for any necessary insurances, inoculations and immigration
requirements.

6.

Other Activities

6.1

Nothing in this agreement shall prevent the Consultant Company from being
engaged, concerned or having any financial interest in any Capacity in any other
business, trade, profession or occupation during the Engagement provided that:

6.1.1

such activity does not cause a breach of any of the Consultant Company’s
obligations under this agreement; and

6.1.2

the Consultant Company shall not engage in any such activity if it relates to a
business which is similar to or in any way competitive with the business of any
Group Company without the prior written consent of the Board.

7.

Confidential Information And Company Property

7.1

The Consultant Company acknowledges that in the course of the Engagement it
 will have access to Confidential Information. The Consultant Company has
therefore agreed to accept the restrictions in this clause 7.

7.2

The Consultant Company shall not (except in the proper course of its duties)
either during the Engagement or at any time after the Termination Date, use or
disclose to any firm, person or company (and shall use its best endeavours to
prevent the publication or disclosure of) any Confidential Information. This
restriction does not apply to:

7.2.1

any use or disclosure authorised by the Company or required by law; or

7.2.2

any information which is already in, or comes into, the public domain otherwise
than through the Consultant Company’s unauthorised disclosure.

7.3

All documents, manuals, hardware and software provided for the Consultant
Company’s use by the Company, and any data or documents (including copies)
produced, maintained or stored on the Company’s computer systems or other
electronic equipment (including mobile phones if provided by the Company),
remain the property of the Company.

8.

Data Protection

8.1

The Consultant Company shall procure that any personnel performing the Services
consents to the Company holding and processing data relating to him for legal,
personnel, administrative and management purposes and in particular to the
processing of any “sensitive personal data” (as defined in the Data Protection
Act 1998) relating to such personnel including, as appropriate:

8.1.1

information about such personnel’s physical or mental health or condition in
order to monitor sick leave and take decisions as to such personnel’s fitness
for work; or





4




--------------------------------------------------------------------------------



8.1.2

such personnel’s racial or ethnic origin or religious or similar beliefs in
order to monitor compliance with equal opportunities legislation; and

8.1.3

information relating to any criminal proceedings in which such personnel has
been involved for insurance purposes and in order to comply with legal
requirements and obligations to third parties.

8.2

The Consultant Company consents to the Company making such information available
to any Group Company, those who provide products or services to the Company and
any Group Company (such as advisers), regulatory authorities, governmental or
quasi governmental organisations and potential purchasers of the Company or any
part of its business.

8.3

The Consultant Company consents to the transfer of such information to the
Company’s and any Group Company’s business contacts outside the European
Economic Area in order to further their business interests.

9.

Liability

9.1

The Consultant Company shall have liability for any loss, liability or costs
(including reasonable legal costs) incurred by the Company in connection with
the provision of the Services.

10.

Termination

10.1

Notwithstanding the provisions of clause 2.2, the Company may terminate the
Engagement with immediate effect without notice and without any liability to pay
any remuneration, compensation or damages if at any time:

10.1.1

the Consultant Company is guilty of gross misconduct affecting the business of
any Group Company; or

10.1.2

the Consultant Company commits any serious or repeated breach or non-observance
of any of the provisions of this agreement or refuses or neglects to comply with
any reasonable and lawful directions of the Company; or

10.1.3

the Consultant Company is in the reasonable opinion of the Board negligent and
incompetent in the performance of the Services; or

10.1.4

the Consultant Company makes a resolution for its winding up, makes an
arrangement or composition with its creditors or makes an application to a court
of competent jurisdiction for protection from its creditors or an administration
or winding-up order is made or an administrator or receiver is appointed in
relation to the Consultant Company; or

10.1.5

the Consultant Company is guilty of any fraud or dishonesty or acts in any
manner which in the opinion of the Board brings or is likely to bring the
Consultant Company, or any Group Company into disrepute or is materially adverse
to the interests of any Group Company.

10.2

The rights of the Company under clause 11.1 are without prejudice to any other
rights that it might have at law to terminate the Engagement or to accept any
breach of this agreement on the part of the Consultant Company as having brought
the agreement to an end. Any delay by the Company in exercising its rights to
terminate shall not constitute a waiver thereof.





5




--------------------------------------------------------------------------------



11.

Obligations Upon Termination

11.1

On the Termination Date the Consultant Company shall:

11.1.1

immediately deliver to the Company all documents, books, materials, records,
correspondence, papers and information (on whatever media and wherever located)
relating to the business or affairs of any Group Company or their business
contacts, any keys, and any other property of  any Group Company, which is in
its or his possession or under its or his control;

11.1.2

irretrievably delete any information relating to the business of any Group
Company stored on any magnetic or optical disk or memory and all matter derived
from such sources which is in its or his possession or under its or his control
outside the premises of the Company; and

11.1.3

provide a signed statement that it or he has complied fully with its or his
obligations under this clause 12.

12.

Status

12.1

The relationship of the Consultant Company to the Company will be that of
independent contractor and nothing in this agreement shall render it an
employee, worker, agent or partner of the Company and the Consultant Company
shall not hold itself out as such.

12.2

This agreement constitutes a contract for the provision of services and not a
contract of employment and accordingly the Consultant Company shall be fully
responsible for and shall indemnify the Company or any Group Company for and in
respect of payment of the following within the prescribed time limits:

12.2.1

any income tax, National Insurance and Social Security contributions and any
other liability, deduction, contribution, assessment or claim arising from or
made in connection with either the performance of the Services or any payment or
benefit received in respect of the Services, where such recovery is not
prohibited by law. The Consultant Company shall further indemnify the Company
against all reasonable costs, expenses and any penalty, fine or interest
incurred or payable by the Company in connection with or in consequence of any
such liability, deduction, contribution, assessment or claim other than where
the latter arise out of the Company’s negligence or wilful default;

12.2.2

any liability for any employment-related claim or any claim based on worker
status (including reasonable costs and expenses) brought by any personnel
engaged in providing the Services against the Company arising out of or in
connection with the provision of the Services, except where such claim is as a
result of any act or omission of the Company.

12.3

The Company may at its option satisfy such indemnity (in whole or in part) by
way of deduction from payments due to the Consultant Company.

12.4

The Consultant Company warrants that it is not nor will it prior to the
cessation of this Agreement, become a Managed Service Company, within the
meaning of section 61B, Income Tax (Earnings and Pensions) Act 2003.

13.

Notices

13.1

Any notice given under this agreement shall be in writing and signed by or on
behalf of the party giving it and shall be served by delivering it personally,
or sending it by pre-paid recorded delivery or registered post to the relevant
party at its registered office for the time being. Any such notice shall be
deemed to have been received:

13.1.1

if delivered personally, at the time of delivery; or





6




--------------------------------------------------------------------------------



13.1.2

in the case of pre-paid recorded delivery or registered post, 48 hours from the
date of posting.

13.2

In proving such service it shall be sufficient to prove that the envelope
containing such notice was addressed to the address of the relevant party and
delivered either to that address or into the custody of the postal authorities
as a pre-paid recorded delivery or registered post.

14.

Entire Agreement and Previous Contracts

14.1

Each party on behalf of itself and (in the case of the Company, as agent for any
Group Companies) acknowledges and agrees with the other party (the Company
acting on behalf of itself and as agent for each Group Company) that:

14.1.1

this agreement constitutes the entire agreement and understanding between the
Consultant Company and the Company and any Group Company and supersedes any
previous agreement between them relating to the Engagement (which shall be
deemed to have been terminated by mutual consent);

14.1.2

in entering into this agreement neither party nor any Group Company has relied
on any Pre-Contractual Statement; and

14.1.3

the only remedy available to it for breach of this agreement shall be for breach
of contract under the terms of this agreement and each party shall have no right
of action against any other party in respect of any Pre-Contractual Statement.
Nothing in this agreement shall, however, operate to limit or exclude any
liability for fraud.

15.

Variation

15.1

No variation of this agreement shall be valid unless it is in writing and signed
by or on behalf of each of the parties.

16.

Counterparts

16.1

This agreement may be executed in any number of counterparts, each of which,
when executed, shall be an original, and all the counterparts together shall
constitute one and the same instrument.

17.

Third Party Rights

17.1

The Contracts (Rights of Third Parties) Act 1999 shall not apply to this
agreement and no person other than the Consultant Company and the Company shall
have any rights under it. The terms of this agreement or any of them may be
varied, amended or modified or this agreement may be suspended, cancelled or
terminated by agreement in writing between the parties or this agreement may be
rescinded (in each case), without the consent of any third party.

18.

Governing Law And Jurisdiction

18.1

This agreement and any dispute or claim arising out of or in connection with it
or its subject matter or formation (including non-contractual disputes or
claims) shall be governed by and construed in accordance with English law.

18.2

The parties irrevocably agree that the courts of England and Wales shall have
exclusive jurisdiction to settle any dispute or claim that arises out of or in
connection with this agreement or its subject matter or formation (including
non-contractual disputes or claims).





7




--------------------------------------------------------------------------------

IN WITNESS this agreement has been executed and delivered as a Deed by the
parties on the date first above written

EXECUTED as a DEED

by FOUR RIVERS BIOFUELS LIMITED

acting by:

)

)

)







/s/ Martin E. Thorp

 

Director: Martin E. Thorp

 

 

 

 

 

/s/ Robert Galvin

 

Director/Secretary: Robert Galvin

 

 

 

 

 

 

EXECUTED as a DEED

by PCF SOLUTIONS LIMITED acting by:

)

)

)







/s/ Stephen Padgett

 

Director: Stephen Padgett

 

 

 

 

 

/s/ Paul Barkley

 

Director/Secretary: Paul Barkley

 

 














8




--------------------------------------------------------------------------------

The Schedule

Services

Financial Accounting and Reporting

Banking and Cash flow Management

Purchase and Sales Invoice Processing

Creditor and Debtor Management

General Ledger Processing

Asset Register Maintenance

Payroll Services

Development of Policies and Procedures

Statutory Accounts development and liaison with Auditors

Preparation of Monthly Management Accounts

Preparation of Consolidated Statements for Group Consolidation


 

 











9


